COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00117-CR


Alonso Antonio Macias                   §    From the 372nd District Court

                                        §    of Tarrant County (1300969D)

v.                                      §    May 16, 2013

                                        §    Opinion by Justice McCoy

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _________________________________
                                       Justice Bob McCoy